Citation Nr: 1715797	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness under 38 C.F.R. § 3.317.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to January 1964 and from December 1990 to August 1991.  The Veteran also had service with the Alabama National Guard.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's attempt to reopen a claim of entitlement to service connection for chronic fatigue syndrome; that rating action also denied service connection for sleep apnea.  He perfected a timely appeal to that decision.  

In March 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In May 2012, the Board reopened the claim of entitlement to service connection for fatigue and remanded that issue for further evidentiary development.  The Board also remanded the claim of service connection for sleep apnea for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2012.  

In January 2013, the Board again remanded the case for further evidentiary development.  Following the requested development, an SSOC was issued in June 2013.  The case was again remanded by the Board in September 2013, and an SSOC was issued in April 2014.  

In July 2014, the Board once again remanded the case for further development.  Following the requested development, an SSOC was issued in June 2016.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  The Veteran's obstructive sleep apnea did not clearly and unmistakably exist prior to his period of active duty.  

3.  The Veteran's obstructive sleep apnea did not have its onset during active service and was not caused by active service.  

4.  The Veteran has not been diagnosed with chronic fatigue syndrome; his current fatigue symptoms have been attributed to his obstructive sleep apnea.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317, have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2008, prior to the initial adjudication of the claim on appeal. Additional letters were sent in May 2012 and February 2014.  

It also appears that all obtainable relevant evidence identified by the Veteran claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal. It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice. 

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and performed thorough clinical evaluation, then offered opinions as to the nature of the claimed disability, accompanied by a rationale. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran. No useful purpose would be served in remanding the questions addressed herein for yet more development.

II.  Factual Background & Analysis-OSA.

The Veteran is seeking entitlement to service connection for obstructive sleep apnea.  The Veteran asserts that he began to experience sleep difficulties while on active duty, leading to his currently diagnosed obstructive sleep apnea.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  The evidentiary standard of clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).  

After review of the evidence of record, the Board finds that the most probative evidence addressing whether the Veteran's current obstructive sleep apnea was caused or aggravated by his military service is against the claim.  

First, the report of medical examinations conducted for enlistment into service contain no notation of sleep apnea or any respiratory system disorder.  The only evidence of preexistence in this case comes in a medical opinion from years after the last period of active service.  Therefore, presumption of soundness attaches.   

The Veteran's service treatment reports (STRs) are negative for any complaints or clinical findings of any sleep difficulties in service.  In fact, the Veteran denied sleep troubles on his reports of medical history.  

There are no reports of fatigue in the STRs.  Although the Veteran reported other symptoms and conditions in his July 1991 report of medical history there is no mention of fatigue.  Similarly, there is no report of fatigue in an April 1995 report of medical history apparently executed during his National Guard service.   

On the occasion of an initial VA examination in April 1993, the Veteran reported that he felt tired.  He stated that he did not know if it was whether it was because he was getting old.  He also stated that he slept well and got enough sleep every day.  The pertinent diagnosis was history of fatigue etiology unknown.  

Of record is the report of a Persian Gulf registry examination, conducted in May 1993, at which time the Veteran reported problems with fatigue; he stated that he became tired more easily since the summer of 1991.  

In support of his claim, the Veteran submitted a lay statement from S. R. H. who served with him during his deployment in SWA.  Mr. H. noted that, when the Veteran stayed in their area, they could not stay in the same tent with him due to his loud snoring.  Mr. H. related that, during the day, the Veteran would always be tired because he did not sleep very well the night before.  

While a VA examiner in March 2014 stated that it is at least as likely as not that the Veteran's sleep apnea existed prior to his military service, this opinion was based on a lay statement which reported that the Veteran was noted to be a heavy snorer by other members of his unit; the examiner stated that this indicates that the Veteran, at the time of being in the military, already demonstrated cardinal signs and symptoms of obstructive sleep apnea which rarely has an abrupt onset except in rare instances that do not apply to the Veteran.  However, in a February 2016 medical opinion, the VA examiner clarified that the evidence does not clearly and unmistakably show that the Veteran had sleep apnea that existed prior to his period of active service from December 1990 to August 1991.  Moreover, the Veteran does not allege that he had sleep problems, including sleep apnea, prior to service.  As there is not clear and unmistakable evidence that the Veteran had sleep apnea which preexisted active service, the Board finds that he was in sound condition at entrance and the presumption of soundness has not been rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  

The Veteran was diagnosed with obstructive sleep apnea by sleep study performed by Central Alabama Sleep Center in August 2007.  Subsequent VA examination reports, dated in May 2012 and March 2014, reflect a diagnosis of obstructive sleep apnea.  

In light of the foregoing, the Board finds that the first criterion for establishing service connection has been met.  The question, then, is whether this condition arose in or is related to service.  

Regarding a nexus between his current obstructive sleep apnea and service, the competent and credible evidence does not show a relationship between the sleep disorder and an event or injury in service.  Significantly, the May 2012 VA examiner found no nexus between the current sleep apnea and service.  At the time of the May 2012 VA examination, the Veteran reported that he has had problems with snoring for a long time; it did not happen before he joined active duty.  The Veteran maintained that his sleep problems started during Desert Storm.  He stated that he used to feel drowsy during daytime, and he used to have bad snoring and frequent sleep disturbances at night.  The Veteran indicated that he had a sleep study 2 years ago, which revealed that he had sleep apnea and is now maintained on CPAP; other symptoms have resolved.  The pertinent diagnosis was obstructive sleep apnea.  The examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there was no documentation of sleep related issues in the Veteran's file.  

Since the May 2012 examiner's opinion failed to take consideration the Veteran's history and complaints of inservice snoring and sleep difficulty, the claim was remanded for another medical opinion.  Specifically, the examiner was asked to provide an opinion as to whether it is as least as likely as not that any sleep apnea disorder found was present during the Veteran's active service or is etiologically related to his active service.  

The Veteran was afforded a VA examination in March 2014.  The report reflects that the examiner acknowledged the Veteran's reported history that he was observed and noted to be a heavy snorer by other members of his military units.  The examiner also acknowledged a lay statement in which it was noted that the Veteran was witnessed having apneic events.  However, the examiner concluded that sleep apnea was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner explained that the symptoms reported in the lay statements were noted with the deployment and sleep apnea rarely has an abrupt onset, except in rare instances which do not apply to the Veteran; therefore, she concluded that it was at least as likely as not that the Veteran's sleep apnea existed prior to his military service in the Gulf War and was less likely than not etiologically related to service.  The examiner further added that it is less likely than not that the Veteran's sleep apnea was incurred or the result of his SWA service or exposures.  

Because the VA examiner failed to address whether there was clear and unmistakable evidence that the Veteran's sleep apnea preexisted service (and if so, then to address aggravation), a subsequent VA medical opinion was obtained.  

In an addendum to the March 2014 VA examination, dated in February 2016, the examiner opined that there was no clear and unmistakable evidence that the Veteran's sleep apnea preexisted service because it was not diagnosed until the 2007 sleep study.  

The Board acknowledges the Veteran's testimony in March 2010, at which time he reported that he began noticing symptoms of sleep apnea after he returned from Desert Storm.  He reported problems with loud snoring and night sweats, and waking up gasping for breath.  The Board also acknowledges a lay statement from the Veteran's wife, reporting that she witnessed a difference in her husband's sleep patterns immediately upon his return home from Desert Storm in 1991.  She noted that the Veteran began snoring loudly and she would awaken to hear him gasping for breath.  The Veteran also submitted a lay statement from S. R. H. who reportedly served with him during his deployment in the Gulf; S. R. H. recalled noticing that the Veteran stopped breathing while he was sleeping, and he would wake up choking and gasping for breath.  Similarly, the Board has considered the statements regarding fatigue during service.

While the Board finds these statements by the Veteran's wife and buddy to be credible that they observed the Veteran snore and gasp for breath, they did not diagnose the Veteran with sleep apnea during service, including based on a sleep study.  Rather, they are reporting lay observations from years ago, and opining his symptoms at that time were due to sleep apnea without having conducted a sleep study at that time.  The presence of sleep apnea in this case is a medical determination not capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  This is because snoring, or episodes of observed stopping breathing, or a feeling of fatigue are not alone sufficient to diagnose sleep apnea - it such were the case then it would not follow that one would undergo a sleep study interpreted by a medical professional.  Therefore, layperson diagnosis of onset of sleep apnea is not competent evidence.  

As to the reports of fatigue during service, there is conflicting evidence - there is no report of fatigue in any of the STRs, including the reports of medical history and the Veteran has reported that he slept well while his 

The most probative evidence as to when the Veteran first had sleep apnea are the VA medical opinions cited above, which were only provided after a review of the record on appeal and an examination of the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In light of the above evidence, the preponderance of the evidence is against finding that the Veteran's sleep apnea was caused by or had onset during his active service.  As shown above, there is no medical opinion of record, except from the Veteran's wife and buddy that attributes the Veteran's sleep apnea as having an onset during his active service or otherwise being caused by his active service.  As explained above, however, the Board ultimately finds the opinions of the May 2012 and March 2014 VA examiners (combined with her February 2016 addendum) to be far more probative.  The examiner concludes that the sleep apnea was not incurred in or caused the Veteran's service, nor did it develop as a result of any exposures in SWA.  Similarly, there is no medical evidence of record showing that the Veteran's sleep apnea clearly and unmistakably preexisted service.  Rather, as noted by the VA examiners, the first medical evidence of sleep apnea was in 2007, which was years after the Veteran's service.  Therefore, in light of the above, the Board concludes that service connection for sleep apnea is not warranted; the benefit of the doubt rule is not for application.  

III.  Factual background & Analysis-S/C chronic fatigue syndrome.

The Veteran essentially contends that he suffers from chronic fatigue syndrome which had its onset during service.  In the alternative, the Veteran claims that he suffers from chronic multisymptom illnesses manifested by fatigue which are related to his service in Southwest Asia.  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection may be granted to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  

Historically, the records indicate that the Veteran served on active duty from March 1961 to January 1964 and from December 1990 to August 1991.  His DD Form 214 indicates that he participated in Operation Desert Shield/Storm in Southwest Asia.  The service treatment records (STRs) are negative for any complaints or clinical findings of a fatigue syndrome.  

There are no reports of fatigue in the STRs.  Although the Veteran reported other symptoms and conditions in his July 1991 report of medical history there is no mention of fatigue.  Similarly, there is no report of fatigue in an April 1995 report of medical history apparently executed during his National Guard service.   

On the occasion of an initial VA examination in April 1993, the Veteran indicated that he was in Kuwait when the oil wells were burning and he reported having been exposed to the smoke from the burning oil wells.  He stated that he had no problems while he was in Kuwait and Saudi Arabia and also reported that they did not have much of physicals while they were there.  He reported that he felt tired.  He stated that he did not know if it was whether it was because he was getting old.  He also stated that he slept well and got enough sleep every day.  The pertinent diagnosis was history of fatigue etiology unknown.  

Of record is the report of a Persian Gulf registry examination, conducted in May 1993, at which time the Veteran reported problems with fatigue; he stated that he became tired more easily since the summer of 1991.  

In support of his claim, the Veteran submitted a lay statement from S. R. H. who served with him during his deployment in SWA.  Mr. H. noted that, when the Veteran stayed in their area, they could not stay in the same tent with him due to his loud snoring.  Mr. H. related that, during the day, the Veteran would always be tired because he did not sleep very well the night before.  

Treatment records dated from May 1995 through December 2008 do not reflect any complaints or treatment related to chronic fatigue.  

On the occasion of a VA examination in May 2012, the Veteran indicated that he started experiencing general fatigue and tiredness after he came back from active duty.  He reported having night sweats, severe case of diarrhea, and loss of weight.  The Veteran related that fatigue continued to be a problem.  The examiner noted that the Veteran has had problems with low grade fever, nonexudative pharyngitis, headaches and sleep disturbance.  The examiner noted that the Veteran has sleep apnea and was now maintained on CPAP, but other symptoms have resolved.  The examiner stated that the Veteran does not now have nor has he ever been diagnosed with chronic fatigue syndrome.  

During a VA examination in March 2014, the Veteran reported that he started noticing problems with tiredness and fatigue while deployed; at that time, he attributed those symptoms to irregular hours associated with his work in Ammo.  The Veteran indicated that the tiredness continued even when he went back to a regular schedule.  The Veteran related that he noted non-restful sleep and extreme fatigue during the day.  It was noted that a sleep study performed in 2007 revealed mild sleep apnea.  The Veteran was diagnosed with obstructive sleep apnea and was issued a CPAP machine.  The Veteran indicated that he does better on the CPAP; he stated that this took care of a large portion of the fatigue.  The examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner explained that the Veteran does not have chronic fatigue syndrome or any symptoms related to undiagnosed illness.  The examiner noted that the Veteran has sleep apnea that, even with treatment/CPAP, can continue to cause daytime fatigue.  



Analysis.

Based on the evidence of record, the Board finds that the Veteran is not entitled to service connection for chronic fatigue syndrome.  

The Veteran does have qualifying service in Southwest Asia during the Persian Gulf War.  The threshold question, therefore, in determining whether the Veteran has a disorder due to his service in the Persian Gulf War, is whether he demonstrated objective indications of a qualifying chronic disability.  

A qualifying chronic disability is defined as a disability which manifested to a degree of 10 percent or more prior to December 31, 2016, and resulted from an undiagnosed illness and or a medically unexplained chronic multisymptom illness. 38 C.F.R. § 3.317 (a) (1) (2).  Further, objective indications of chronic disability include signs in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a) (3).  

The Board finds that the competent and credible medical evidence of record weighs against the Veteran's claim.  The Board acknowledges that the Veteran is competent to report that which he has personally experienced, such as tiredness and fatigue, as well as when he experienced such symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide a diagnosis referable to the underlying pathology of fatigue.  It is well known that there are numerous causes for fatigue, and whether the Veteran's fatigue is or was due to chronic fatigue syndrome, irregular work hours, an undiagnosed illness or a diagnosed illness is a complex question not subject to lay opinion evidence.  

The competent medical evidence is limited to the May 2012 and March 2014 VA examination reports.  The examiners performed clinical evaluation and reviewed the Veteran's claims file and indicated that the Veteran does not have a current diagnosis of chronic fatigue syndrome (CFS), so not the type of disability contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board finds that the examiners opinions are highly probative based on their review of the record, the Veteran's statements, and reference to objective clinical finding.  

Based upon review of the evidence, the Board finds the Veteran's claim for service connection for chronic fatigue syndrome must fail because the medical evidence of record does not indicate a current diagnosis of this condition - that is, as an actually ratable disability rather than merely a symptom of something else (i.e., obstructive sleep apnea), which the evidence shows did not have onset during service and was not caused by service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for chronic fatigue syndrome and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for obstructive sleep apnea is denied.  

Service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


